                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-593-GCM
 GREGORY L. TANN,                                )
                                                 )
                 Plaintiff,                      )
                                                 )
     v.                                          )          ORDER
                                                 )
 FIVE GUYS BURGERS AND FRIES LLC,                )
 et al.,                                         )
                                                 )
                                                 )
                 Defendants.                     )
                                                 )

          THIS MATTER is before the Court on the Defendant’s Motion to Dismiss Plaintiff’s

Complaint. The pro se Plaintiff filed a complaint against the Defendant on November 8, 2018.

The Defendant filed a Motion to Dismiss Plaintiff’s Complaint pursuant to Rules 2(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure on January 28, 2019. On January 31, 2019 the

Court sent a Roseboro Order to the Plaintiff, setting a response deadline of February 15, 2019. The

Plaintiff failed to respond.

          IT IS THEREFORE ORDERED that the Defendant’s Motion to Dismiss is hereby

GRANTED and the Plaintiff’s complaint is dismissed with prejudice.

          SO ORDERED.



                                               Signed: February 26, 2019
